                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

 R. ALEXANDER ACOSTA, Secretary
 of Labor, United States Department of
 Labor,

               Plaintiff,
                                                       Case No. CIV-15-1378-D
 v.

 MARGARET MARANTO, et al.,

               Defendants.


                                          ORDER

       Before the Court is Defendants’ Appeal of the Bill of Costs Award in Accordance

with Federal Rules of Civil Procedure, Rule 54(d)(1) [Doc. No. 153]. The Court views

Defendants’ filing as a timely motion for review of the Clerk’s taxation of costs [Doc.

No. 150]. See Fed. R. Civ. P. 54(d)(1).

       Defendants object to the amount of costs taxed in Plaintiff’s favor for depositions.

They assert that “Plaintiff is not entitled to recover for deposition transcripts . . . unless

they were ‘actually utilized by the Court in considering the Plaintiff’s Motion for Summary

Judgment.’” See Motion, ¶ 4 (quoting Merrick v. N. Natural Gas Co., 911 F.2d 426, 434-

35 (10th Cir. 1990)) (emphasis omitted). This objection has been previously briefed in the

parties’ filings in support of, and opposition to, the Bill of Costs. See Pl.’s Br. Supp. Bill

of Costs [Doc. No. 140]; Defs.’ Resp. Br. [Doc. No. 142]; Pl.’s Reply Br. [Doc. No. 144].

Defendants also object to the Bill of Costs as “excessive” because “Plaintiff included the
charges for all deposition costs when such was not proper.” See Motion, ¶ 6. Plaintiff

Department of Labor has made no written response to Defendants’ filing, and the Court

understands that it has elected to stand on prior briefs.

       The Clerk taxed costs of $4,686.57 for Plaintiff’s deposition expenses in the case.

The costs were incurred in connection with the depositions of eight witnesses, four deposed

by Plaintiff and four deposed by Defendants. Defendants take the position that “[t]he Court

should limit the Plaintiff’s costs for depositions to Mr. & Mrs. Maranto in the combined

amount of $1,469.40.” See Defs.’ Resp. Br. at 2. This amount represents only the court

reporters’ fee for an original transcript of one deposition of each witness, Defendant

Margaret Maranto and Joe Maranto, who is a part-owner and manager of Defendant Meers

Store and Restaurant, Inc. It excludes original transcripts for a second deposition of Joe

Maranto and other witnesses deposed by Plaintiff (Rowland Cunningham and Randall

O’Neal), copies of deposition transcripts for witnesses deposed by Defendants, and costs

of other items, including appearance fees, scanned exhibits, courier delivery, UPS delivery

of original exhibits to Denver, mileage costs, shipping and handling, and an electronic

transcript. See Bill of Costs [Doc. No. 139] at 3-4, 7 (ECF page numbering).

       Plaintiff argues that “Defendants’ opposition . . . is based entirely on an incorrect

legal standard” and all of the depositions “were necessarily obtained for use in this case.”

See Pl.’s Reply Br. at 2 (citing Allison v. Bank One-Denver, 289 F.3d 1223, 1248 (10th

Cir. 2002)). Plaintiff also contends that all costs appearing in the court reporters’ invoices

are fully recoverable, without addressing particular items.



                                              2
       The Court distills two issues raised by Defendants’ objection: 1) whether transcripts

of all witnesses’ depositions were properly allowed; and 2) whether all costs associated

with the depositions are authorized by 28 U.S.C. § 1920.

       First, regarding transcripts, Defendants incorrectly “espouse an exceedingly narrow

view of the deposition expenses authorized under 28 U.S.C. § 1920.” See In re Williams

Secs. Litig., 558 F.3d 1144, 1149 (10th Cir. 2009). The statute requires only “that the

generation of taxable materials be ‘reasonably necessary for use in’ the case ‘at the time

the expenses were incurred.’” Id. (quoting Callicrate v. Farmland Indus., Inc., 139 F.3d

1336, 1340 (10th Cir. 1998)). To be reasonably necessary, depositions need not be

“‘received in evidence or used by the court in ruling upon a motion for summary

judgment.’” Id. (quoting Merrick, 911 F.2d at 434).

       Here, the individuals deposed by Plaintiff were key witnesses in this wage dispute.

In addition to Defendants, the deponents included their restaurant supervisor or manager,

Roland Cunningham, and their designated expert, Randall O’Neal. The witnesses deposed

by Defendants were employees of Plaintiff on whom Defendants attempted to base a

defense regarding alleged errors in the investigation, Cheryl Masters, Lindsey Arnold,

Michael Speer, and Michael Lonesky. The Court finds that the testimony of all witnesses

deposed was reasonably necessary for effective trial preparation at the time the depositions

were taken. 1 Therefore, fees for all deposition transcripts are taxable costs under § 1920.



       1
         The transcripts of the depositions of Mr. and Mrs. Maranto, Mr. O’Neal, and Ms. Masters
were actually utilized in summary judgment briefs and briefs regarding Plaintiff’s Daubert motion
(which affected the Court’s summary judgment ruling).

                                               3
       The statute expressly authorizes fees “for printed or electronically recorded

transcripts.” See 28 U.S.C. § 1920(2). The reporter’s invoice in this case includes a charge

for “Electronic Transcript Files,” in addition to a charge for the printed transcript of Randall

O’Neal’s deposition. See Bill of Costs, at 7. The court of appeals has held that the costs

of both a printed transcript and a video recording of the same deposition may be taxed. See

Tilton v. Capital Cities/ABC, Inc., 115 F.3d 1471, 1478 (10th Cir. 1997). However, the

meaning of the item “electronic transcript” is unexplained. The Court finds that Plaintiff

has failed to meet its burden to show this is a taxable item. See Williams, 558 F.3d at 1148

(“prevailing party bears the burden of establishing the amount of costs to which it is

entitled”); accord Allison, 289 F.3d at 1248. Accordingly, the Court finds that all of

Plaintiff’s transcript expenses, except the charge for an electronic transcript ($20.00), were

properly taxed. The total allowable cost of deposition transcripts is $4,112.80.

       Turning to the second issue – the court reporter’s charges for items other than

transcripts – Section 1920 authorizes the recovery of some deposition-related costs: “Fees

and disbursements for printing and witnesses;” and “Fees for exemplification and the costs

of making copies of any materials where the copies are necessarily obtained for use in the

case.” See 28 U.S.C. § 1920(3)-(4). The Court finds that the court reporter’s charges for

scanning deposition exhibits were properly allowed, and the amounts charged (totaling

$58.27) are entirely reasonable.

       Witnesses who appear for a deposition are entitled to attendance fees and expenses

provided by 28 U.S.C. § 1821. The authorized appearance fee is $40 per day, and a mileage



                                               4
allowance may be claimed at the rate prescribed for federal government employees. See

id. § 1821(b), (c)(2). Plaintiff has not provided sufficient information to determine that

appearance fees (totaling $265.00) and mileage expenses ($171.50) listed in the court

reporter’s invoices satisfy these requirements. Further, the Court finds no authority, and

Plaintiff has cited none, for recovering costs of courier service and charges for shipping or

delivery of materials to Denver (a total of $59.00). Therefore, these items should not be

taxed as costs.

       IT IS THEREFORE ORDERED that Defendants’ Appeal of the Bill of Costs Award

[Doc. No. 153], treated as a motion for review of costs pursuant to Fed. R. Civ. P. 54(d)(1),

is GRANTED in part and DENIED in part. The Court affirms the Clerk’s taxation of costs

against Defendants, but reduces the amount to $4,171.07.

       IT IS SO ORDERED this 17th day of October, 2018.




                                             5
